            Case 3:18-cv-01948-YY      Document 28       Filed 10/28/19     Page 1 of 3




Andrew Altschul, OSB No. 980302
E-mail: andrew@baaslaw.com
BUCHANAN ANGELI ALTSCHUL
& SULLIVAN LLP
921 SW Washington St., Suite 516
Portland, OR 97205
Telephone: 503-974-5015
Facsimile: 971-230-0337

Attorneys for Defendant




                          IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION

BECKY WRIGHT,                                    Civil No. 3:18-cv-1948-YY

                       Plaintiff,                DECLARATION OF ANDREW
                                                 ALTSCHUL IN SUPPORT OF
                v.                               DEFENDANT’S RESPONSE IN
                                                 OPPOSITION TO PLAINTIFF’S
STANDARD INSURANCE COMPANY,                      (OPPOSED) MOTION TO REOPEN
                                                 DISCOVERY AND COMPEL A
                       Defendant.                DEPOSITION(S)



I, ANDREW ALTSCHUL, declare under penalty of perjury as follows:

       1.       I am an attorney with the firm Buchanan Angeli Altschul & Sullivan LLP and I

represent defendant Standard Insurance Company in the above-referenced matter. I am over

eighteen years of age and I have personal knowledge of the matters set forth in this declaration.

       2.       I submit this Declaration in good faith in support of Defendant’s Response in

Opposition to Plaintiff’s (Opposed) Motion to Reopen Discovery and Compel a Deposition(s).




Page 1 – DECLARATION OF ANDREW ALTSCHUL IN SUPPORT OF DEFENDANT’S
         RESPONSE
            Case 3:18-cv-01948-YY       Document 28       Filed 10/28/19      Page 2 of 3




       3.       On September 27, 2019 plaintiff’s counsel Megan Glor left me a voicemail and

sent me an email, attached as Exhibit 1, to confer on this motion. Although we had discussed the

issue of which long term disability policy applied in the recent past, this was the first mention of

reopening discovery.

I HEREBY DECLARE THAT THE ABOVE STATEMENT IS TRUE TO THE BEST OF

MY KNOWLEDGE AND BELIEF, AND THAT I UNDERSTAND IT IS MADE FOR USE

AS EVIDENCE IN COURT AND IS SUBJECT TO PENALTY FOR PERJURY.


DATED this 28th day of October, 2019.                 BUCHANAN ANGELI ALTSCHUL &
                                                      SULLIVAN LLP

                                                      /s/ Andrew Altschul
                                                      Andrew Altschul, OSB No. 980302
                                                      andrew@baaslaw.com
                                                      Telephone: (503) 974-5015

                                                      Attorneys for Defendant




Page 2 – DECLARATION OF ANDREW ALTSCHUL IN SUPPORT OF DEFENDANT’S
         RESPONSE
         Case 3:18-cv-01948-YY         Document 28       Filed 10/28/19    Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that I served the foregoing DECLARATION OF ANDREW

ALTSCHUL IN SUPPORT OF DEFENDANT’S RESPONSE IN OPPOSITION TO

PLAINTIFF’S (OPPOSED) MOTION TO REOPEN DISCOVERY AND COMPEL A

DEPOSITION(S) on the following named person(s) on the date indicated below by:

            Mailing with postage prepaid
            Notice of electronic filing through CM/ECF
            Hand delivery
            Facsimile transmission
            Email

to said person(s) a true copy thereof, addressed to her last-known address as indicated below.

       Megan E. Glor
       Megan E. Glor, Attorneys at Law
       707 NE Knott Street, Suite 101
       Portland, OR 97212
       megan@meganglor.com

       Attorneys for Plaintiff


DATED this 28th of October, 2019.                   BUCHANAN ANGELI ALTSCHUL &
                                                    SULLIVAN LLP

                                                    /s/ Andrew Altschul
                                                    Andrew Altschul, OSB No. 980302
                                                    andrew@baaslaw.com
                                                    Telephone: (503) 974-5015

                                                    Attorneys for Defendant




Page 1 – CERTIFICATE OF SERVICE
